United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
R.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY,
New Cumberland, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0643
Issued: July 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 1, 2017 appellant, through counsel, filed a timely appeal from a December 7,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted factors of his federal employment duties.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 3, 2015 appellant, then a 59-year-old packer, filed an occupational disease
claim (Form CA-2) alleging that he sustained carpal tunnel syndrome and nerve damage to his
elbow while in the performance of duty. He explained that he had a previous work-related injury
to his spine and in July 2015, his fingers and hands kept going numb.3 Appellant indicated that he
first became aware of the injury and its relation to his work on July 7, 2015. He did not stop work.
The employing establishment noted that appellant was “still working within his current
restrictions.”
In a July 28, 2015 report, Dr. William J. Beutler, a Board-certified orthopedic surgeon,
noted that appellant had complaints of numbness throughout all the fingers of both hands. He
described a discomfort at both wrists with pain and discomfort primarily at work. Dr. Beutler
indicated that appellant “does a lot of piecework repetitively as he works as a packer.” He noted
that an electromyography (EMG) scan, from a few years ago, revealed chronic C6 radicular issues.
However, the symptoms were diffuse, and far more of a carpal tunnel etiology. Dr. Beutler
indicated that appellant found himself shaking his hands at night. Additionally, he found that
appellant also had neck pain, which was higher in the axial neck then when he had surgery.
Dr. Beutler noted that appellant had a history of fusion from C5-C7. He advised that appellant
continued with a sedentary work restriction and noted that he was concerned with regard to
appellant doing repetitive work with his hands and repetitive bending with his neck. Dr. Beutler
suspected that appellant had carpal tunnel and was exacerbating his upper cervical spondylosis.
He examined appellant and found that the hand grasp was nearly normal and that Tinel’s was
positive at each wrist, and negative at the elbow. Dr. Beutler also indicated that the magnetic
resonance imaging (MRI) scans revealed bulging discs at C3-C4 and C4-C5 with fusion from C5C7. He opined that the axial symptoms were related to the spondylosis from C3-C5 and further
surgical intervention would potentially be a fusion from C3-C7. Dr. Beutler advised that there
were concerns with this as there were no radicular symptoms or findings. Regarding his bilateral
hand numbness, he explained that EMG findings were old and his symptoms strongly suggested a
carpal tunnel etiology. Dr. Beutler recommended an evaluation by a hand surgeon.
In an August 21, 2015 progress note, Dr. Robert Maurer, a Board-certified hand surgeon,
noted that appellant’s chief complaint was pain, numbness, and paresthesias in both hands. He
noted that appellant was right-hand dominant and advised that his symptoms occurred at work.
Dr. Maurer opined, “[i]t is work related, he works in packing boxes.” He noted that appellant used
Ibuprofen for his pain relief and, at the present time, his pain was 6 out of 10, localized to the
hands and wrist. Dr. Maurer noted that any use of the hands, lifting, pushing, pulling, and twisting
caused increased pain. He also noted that appellant had some paresthesias and numbness at night.
Dr. Maurer examined appellant and determined that he had full-age appropriate range of motion
of both shoulders, elbows, wrists, and all digits, with a positive median nerve compression test,
Tinel’s and Phalen’s test bilaterally. He found no signs of median or ulnar nerve entrapment at
the elbow. Dr. Maurer indicated that the Basal joint grind test was negative, there were no signs
of volar or dorsal stenosing tenosynovitis, and the Wartenberg sign and Formant’s test were
negative. He found no abnormal skin markings, lesions, abrasions, or ecchymosis, and no atrophy.
3
Appellant also referenced a shoulder surgery from 2008 in a prior File No. xxxxxx061 and reported that he
underwent carpal tunnel surgeries in the late 1990’s and early 2000, and had a 2010 right carpal tunnel surgery.

2

Dr. Maurer reported that findings from x-rays of both wrists showed normal carpal height and
alignment. He found no evidence of fracture, subluxation, normal bone density and soft tissue,
and no evidence of instability. Dr. Maurer diagnosed work-related bilateral carpal tunnel
syndrome. He recommended a steroid injection and median nerve block on the left wrist, which
was worse.
In a September 28, 2015 progress note, Dr. Maurer noted that appellant was poststeroid
injection, however, he advised that appellant indicated the injection helped minimally, but he now
had pain in both arms, numbness and paresthesias from the elbow distally. He indicated that
appellant’s symptoms were 6 out of 10 with regard to pain, and advised that any repetitive use of
the arm caused increased pain and swelling. Additionally, he noted that lifting, pushing, pulling,
and twisting motion caused increased symptoms. Dr. Maurer advised that appellant denied a new
injury. He indicated that radiographic studies were reviewed and diagnosed bilateral median and
ulnar neuritis.
In a November 9, 2015 report, Dr. Edwin A. Aquino, specializing in physical medicine and
rehabilitation indicated that appellant was injured at work on November 21, 2008 and diagnosed
with cervical spondylosis. He also found that appellant underwent anterior cervical discectomy
and fusion surgery in 2009 and bilateral carpal tunnel releases in 2013. Dr. Aquino noted that
appellant indicated that his pain had worsened. He explained that his physical examination
revealed that the deep tendon reflexes of both upper extremities were depressed. There was
softening of the thenar muscles bilaterally and abnormal touch sensation of all the digits of both
hands. Dr. Aquino provided findings regarding the nerve conduction velocity (NCV) studies. He
found that the median and ulnar nerves were within normal limits and stimulation of the Axillary
nerves revealed normal findings. Dr. Aquino noted that electromyography (EMG) studies were
abnormal and compatible with bilateral C5 and or C6 radiculopathy. Furthermore, there was no
evidence of brachial plexopathy or peripheral neuropathy.
In a November 20, 2015 treatment note, Dr. Maurer diagnosed left median neuritis.
By development letter dated December 16, 2015, OWCP informed appellant of the type of
evidence needed to support his claim and requested that he submit such evidence within 30 days.
It particularly requested that appellant have his physician provide an opinion, supported by a
medical explanation, as to how work activities caused or aggravated his claimed condition. OWCP
requested that appellant provide additional information regarding his employment-related
activities, which he believed contributed to his condition. It also requested that appellant describe
all duties which required exertion or repeated movement of the wrist or hand, how often the duties
were performed, and for how long.
In a December 22, 2015 statement, appellant explained that he was packer, whose duties
consisted of labeling and packing boxes every day for seven years. Appellant noted that outside
of his work, his activities were limited due to his spine injury, and he did not play any sports or
use a computer. He explained that he first noticed the numbness and tingling in his hands and
fingers back in July 2015. Appellant explained that he had constant numbness and pain in his
hands and fingers and repetitive work made it worse. He noted that his symptoms were numbness
and tingling in his hands and fingers. Appellant also noted that he had carpal tunnel surgeries in
the late 90’s and early 2000.

3

In a letter dated January 11, 2016, F.S., an injury compensation specialist with the
employing establishment, controverted the claim. She indicated that appellant did not identify a
specific work function that caused his condition. F.S. noted that appellant was placed on a
permanent job offer on September 2, 2010 due to his November 21, 2008 shoulder injury under
File No. xxxxxx061. She indicated that the job offer was amended on March 19, 2014 due to a
management change in duty station so that appellant was able to work at his own pace and worked
in preservation packaging and marking. She indicated that his duties were mostly relabeling small,
light, repackaged items, which typically weighed less than two pounds each and occasionally
closer to five pounds. F.S. enclosed a position description.
On January 13, 2016 appellant indicated that in 2008 he did not have a right shoulder
injury, but rather, he had surgery for a spine injury. He explained that his duties as a packer
consisted of going above and beyond his weight limit and the packages he handled were not limited
to his weight limit as set forth in the job description. Appellant indicated that he did a lot of
repetitive work and noted that his current project was “at least a hundred thousand pieces. I’m not
doing them all myself but I’m doing a lot.”
By decision dated March 1, 2016, OWCP denied appellant’s claim. It found that the claim
was denied on the fifth basic element, causal relationship. OWCP explained that the medical
evidence was insufficient to establish that the medical condition is causally related to the accepted
work events.
In an April 18, 2016 treatment note, Dr. Beutler diagnosed cervical stenosis.
By letter dated March 7, 2016, counsel requested a telephonic hearing, which was held
before an OWCP hearing representative on October 4, 2016. During the hearing, appellant
testified that he was performing his packing duties since about 2010. He explained his duties as a
packer, which required that he repack the boxes and other little things that needed to be remarked
and repacked. Appellant explained that he just finished a pack job yesterday and he had to “pack
a hundred thousand packages of fives but I touched every package.” He indicated “[i]n fact it was
112,000.” Appellant noted that he started to notice problems with his hands a couple of years
ago.” He explained that he initially believed it was due to his neck surgery, but the physician
explained it was carpal tunnel. Appellant also noted that he did not have any activities besides
work.
By decision dated December 7, 2016, OWCP’s hearing representative affirmed the
March 1, 2015 decision.4

4
The Board notes that the hearing representative wrote in her decision that there were “many inconsistencies in the
factual and medical record” which compelled her to conclude that claimant has not met his burden of proof to
demonstrate that he sustained an injury in performance of duty as claimed. Regardless, she continued on to give
consideration to the medical evidence of record.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.7
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.8 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.9 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).10
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.11 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.12 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).13
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

5

See supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Robert G. Morris, 48 ECAB 238 (1996).

9

Supra note 7.

10

Id.

11

Supra note 8.

12

Supra note 7.

13

Id.

5

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted factors of his federal employment duties.
Appellant alleged that he developed a bilateral carpal tunnel condition due to repetitive
duties as part of his work as a packer. OWCP accepted that he engaged in repetitive work as part
of his packer duties. However, appellant submitted insufficient medical evidence to establish that
his condition was caused or aggravated by these activities or any other specific factors of his
federal employment. This is especially important as there is a record of preexisting conditions and
surgeries to include; carpal tunnel surgeries reported by Dr. Aquino. Furthermore, appellant
referenced a shoulder surgery from 2008 in a prior File No. xxxxxx061 and reported that he
underwent carpal tunnel surgeries in the late 1990’s and early 2000, and had a 2010 right carpal
tunnel surgery.
The evidence submitted by appellant includes reports from Dr. Beutler. In his July 28,
2015 report, Dr. Beutler noted that appellant had complaints of numbness throughout all the
fingers of both hands. He noted that appellant “does a lot of piecework repetitively as he works
as packer.” Dr. Beutler further noted that an earlier EMG scan revealed chronic C6 radicular
issues, but the symptoms were diffuse and far more of a carpal tunnel etiology. He noted that
appellant had a prior history of fusion from C5-C7. Dr. Beutler advised that appellant continued
with a sedentary work restriction and noted that he was concerned with regard to appellant doing
repetitive work with his hands and repetitive bending with his neck. He indicated that he suspected
that appellant had carpal tunnel and was exacerbating his upper cervical spondylosis. The Board
finds that Dr. Beutler merely provided a speculative opinion in this report and did not provide a
firm diagnosis. The Board has held that medical opinions which are speculative or equivocal in
character have little probative value.15 In an April 18, 2016 treatment note, Dr. Beutler diagnosed
cervical stenosis. However, he provided no opinion on causal relationship. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.16 The Board finds that these reports are of limited
probative value.
In an August 21, 2015 progress note, Dr. Maurer noted that appellant’s chief complaint
was pain, numbness, and paresthesias in both hands. He noted that appellant was right-hand
dominant and advised that the symptoms occurred at work. Dr. Maurer opined “[i]t is workrelated, he works in packing boxes.” He explained that any use of the hands, lifting, pushing,
pulling and twisting, caused increased pain. Dr. Maurer examined appellant and determined that
he had full-age appropriate range of motion of both shoulders, elbows, wrists, and all digits, with
a positive median nerve compression test, Tinel’s and Phalen’s test bilaterally. He found no signs
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

15

T.M., Docket No. 08-0975 (issued February 6, 2009).

16

S.E., Docket No. 08-2214 (issued May 6, 2009).

6

of median or ulnar nerve entrapment at the elbow. Dr. Maurer diagnosed work-related bilateral
carpal tunnel syndrome. However, he did not appear to be aware of any of appellant’s prior
surgeries or his medical history, which, as noted above, included several carpal tunnel surgeries in
the 1990’s and 2000 as well as a shoulder surgery. Dr. Maurer’s conclusion is not supported by
an accurate history. It is well established that medical reports must be based on a complete and
accurate factual and medical background, and medical opinions based on an incomplete or
inaccurate history are of little probative value.17
Likewise, Dr. Maurer in his September 28 and November 20, 2015 progress notes,
diagnosed bilateral median and ulnar neuritis. However, he did not provide an opinion on causal
relationship. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.18
In a November 9, 2015 report, Dr. Aquino indicated that appellant was injured at work on
November 21, 2008 and diagnosed with cervical spondylosis. He also found that appellant
underwent ACDF in 2009 and bilateral carpal tunnel releases in 2013. Dr. Aquino noted that
appellant indicated that his pain had worsened. He examined appellant and noted that EMG studies
were abnormal and compatible with bilateral C5 and or C6 radiculopathy. Dr. Aquino found no
evidence of brachial plexopathy or peripheral neuropathy. However, he did not offer an opinion
on causal relationship, and thus his report is of limited probative value.19
Appellant did not provide any accurate reports from a physician with medical reasoning,
or rationale, explaining why his work activities as a packer caused or aggravated a particular
diagnosed condition.20 The Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.21 Neither the fact that the condition became apparent during a period of
employment nor the belief that the condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.22
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his hands, appellant has not met his burden of
proof in establishing that he sustained a medical condition causally related to the accepted factors
of his federal employment.

17

Douglas M. McQuaid, 52 ECAB 382 (2001).

18

S.E., Docket No. 08-2214 (issued May 6, 2009).

19

See id.

20
See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).
21

See Joe T. Williams, 44 ECAB 518, 521 (1993).

22

Id.

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R,
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted factors of his federal employment duties.
ORDER
IT IS HEREBY ORDERED THAT the December 7, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

